NO. 07-06-0092-CV

IN THE COURT OF APPEALS

FOR THE SEVENTH DISTRICT OF TEXAS

AT AMARILLO

PANEL C

MAY 24, 2006

______________________________


THE SCHOOL OF THE OZARKS, INC.
D/B/A COLLEGE OF THE OZARKS, APPELLANT

V.

WILL W. SNEAD AND RAY A. SNEAD, APPELLEES


_________________________________

FROM THE 69TH DISTRICT COURT OF HARTLEY COUNTY;

NO. 4289H; HONORABLE RON ENNS, JUDGE

_______________________________

Before QUINN, C.J., and REAVIS and HANCOCK, JJ.
ORDER ON UNOPPOSED MOTION TO ABATE APPEAL
	Following perfection of this accelerated appeal, appellant The School of the Ozarks,
Inc. d/b/a College of the Ozarks filed an unopposed motion to abate this matter pending
execution of a settlement agreement.  We grant the motion.  The appeal is hereby abated
and removed from the court's active docket, and all appellate deadlines are suspended until 
July 10, 2006.  
	The appeal may be reinstated upon motion by any party.  Following execution of the
settlement agreement, the parties will promptly file a motion to dismiss memorialized by a
signed written agreement.  The parties will immediately notify this Court in writing should
they fail to finalize the settlement by the deadline.  If the Court does not receive timely
notification from the parties, the abatement will be lifted and the appeal will proceed on
course.  
	It is so ordered.
							Per Curiam
 

appellant's probation was revoked and he was ordered to serve a three year
sentence in the Institutional Division of the Department of Criminal Justice and in addition
was ordered to pay a fine of $500. Appellant gave timely notice of appeal from the
conviction.
	On January 31, 2003, we received appellant's motion to withdraw his notice of
appeal and to dismiss the appeal.  His attorney joined in the motion.  Because appellant's
motion meets all the requirements of Texas Rule of Appellate Procedure 42.2(a), and
because this court has not delivered its decision prior to receiving appellant's motion, the
motion must be, and is hereby, granted.
	Having dismissed the appeal at appellant's request, no motions for rehearing will
be entertained and our mandate will issue forthwith.

							John T. Boyd
							Senior Justice

Do not publish.
1. John T. Boyd, Chief Justice (Ret.), Seventh Court of Appeals, sitting by
assignment.  Tex. Gov't Code Ann. §75.002(a)(1) (Vernon Supp. 2003).